DETAILED ACTION
This is office action on the merits in response to the application filed on 12/15/2020. 
Claims 2, 9 and 16 have been cancelled.
Claims 1, 3-8, 10-15 and 17-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection under35 USC § 112:
The 112 rejection has been withdrawn.
Rejection under35 USC § 103:
The applicant asserts that Burdick’s reservation for requested amount of cash does not teach “an exact denomination of resources”, the examiner respectfully disagrees. Burdick’s system has the ability to reserve a requested amount (i.e. amount on the resource distribution document) on a selected ATM what has sufficient cash inventories to carry out the withdrawal transaction, the user will be able to withdraw the cash with exact denomination at the selected ATM [0010], [0039], [0043] and [0054]. For example, Burdick’s system will only request reservation on ATM that have sufficient inventory of $10 bills, if the amount on the resource distribution document is $10, $30 or etc. Therefore, Burdick teaches “an exact denomination of resources”, and 103 rejection is retained and made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tullis et al. (US 20120024946 A1; hereinafter, "Tullis"), and further in view of Burdick (US 20170140353 A1; hereinafter, " Burdick") and Raja et al. (US 20160019537 A1; hereinafter, "Raja") and Allen (US 20110191242 A1; hereinafter, "Allen") and Kruk, Jr. et al. (US 6196393 B1; hereinafter, "Kruk").
With respect to claim 1, 8 and 15:
Tullis teaches a system for cross channel interlinked resource deployment, the system comprising:
a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code. (See at least Fig. 6)
scan, at a remote entity device, a resource distribution document received from a user and […] data associated with the resource distribution document. (Referring to step S402, a user (e.g., a consumer) 330 uses a suitable scanning device 332 (e.g., a personal computer (PC), mobile device equipped with a built-in or peripheral camera. MICR scanner) to capture an image of a value token 328. See at least Paragraph [0056])
verify the data associated with the resource distribution document and authorize, in real-time, a resource amount associated with the resource distribution document. (In embodiments of the invention, the issuer 336 may initiate (e.g., either start the verification process or cause some other entity to start the verification process) a verification process. Verification of the value token can include checking to see if the verification token or the user providing the verification token is authentic, or checking to see if the verification token is authentic (i.e., not fraudulent) and/or has sufficient funds to conduct the transaction. See at least Paragraph [0058])
generate staging of cross channel deployment of the resources, wherein the staging comprises generation of a token coding for authorization of resource deployment at the appropriate cross channel device. (Referring to step S408, once the issuer 336 has verified the value token 328 to the extent desired by the issuer 336, the issuer 336 can generate a one-time use account identifier corresponding to the value token. The 
transmit the token to the user via the centralized network connection. (The one-time use account identifier may then be securely transmitted via a communication network 334 to the user 330 or the user's scanning device 332. See at least Paragraph [0059])

Tullis does not teach identifying a specific cross channel device of the one or more cross channel devices as the appropriate cross channel device for resource deployment by confirming that the specific cross channel device contains an exact denominations of resources matching the resource distribution document; transmission of instructions to the appropriate cross channel device requesting reservation of the exact denomination of resources matching the resource distribution document. However, Burdick teaches identifying a specific cross channel device of the one or more cross channel devices as the appropriate cross channel device for resource deployment by confirming that the specific cross channel device contains an exact denominations of resources matching the resource distribution document; transmission of instructions to the appropriate cross channel device requesting reservation of the exact denomination of resources matching the resource distribution document. (In accordance with the present invention, a bank server allows a user of one ATM to reserve cash at another, nearby ATM when the first ATM has an inadequate cash inventory to serve the user's requested transaction. The bank server causes the other ATM to reserve a requested amount of cash for the user, possibly refusing to dispense cash to other users if doing so would leave the other ATM with insufficient cash to dispense the reserved cash. When the bank server receives a 
Tullis does not teach the following limitation, however, Raja teaches:
interconnect entity associated silo channels, wherein the interconnection comprises a centralized network connection. (FIG. 1 illustrates an exemplary system architecture 100 in which examples of the present disclosure can be implemented. System architecture 100 includes users 102A-102N (e.g., user machines), financial institutions 106A-106N, cash machines 108A-108N, and server machine 120 connected to a network 104. Network 104 may be a public network (e.g., the Internet), a private network (e.g., a local area network (LAN) or wide area network (WAN)), or a combination thereof. See at least Paragraph [0016] and Fig. 1)
identify an appropriate cross channel device for resource deployment associated with the resource distribution document; wherein identifying the appropriate cross channel device further comprises: identifying one or more cross channel devices in close geographic proximity to the user. (In an example, cash machine locator 150 identifies one or more cash machines 108A-108N near a user-provided location or a location provided by a computing device of a user 102A. See at least Paragraph [0052])
contains the appropriate denominations for the resource deployment. (In one example, cash machine locator 150 filters identified cash machines based on one or more user preferences (e.g., preferred financial institution 106A, cash machine service fees, preferred currency or currencies, merchant affiliation, cardless cash withdrawal service availability, etc.) Further, in many situations a merchant may not provide a cash machine, a merchant may only accept cash payments, a cash machine may be broken or without sufficient cash. See at least Paragraph [0004][0052]). Raja does not explicitly disclose the device contain appropriate denominations. However, it would have been obvious to adding such feature since Raja intended to solve such inconvenience.
wherein the token is for deployment of a denomination of resources of the resource distribution document and is only useable at the appropriate cross channel device. (In one example, a cash request comprises one or more of an identifier of a requesting user, a source account to fund the cash request, a financial institution associated with the source account, an identifier of a recipient user of the cash request (e.g., the same or different user), the requested amount of cash to be withdrawn from the source account, a requested currency for the cash to be provided, etc. For example, cash request manager 160 may associate a generated one-time authorization code with a 
generation of parameters limiting a duration for which the token can be utilized before expiring. (In an example, a one-time authorization code is valid for a specific cash request and may not be used or reused with another cash request or transaction. In one example, a one-time authorization code has a lifetime where it remains active and useable (e.g., 30 seconds, 1 minute, two minutes, etc.). See at least Paragraph [0034]).
In addition, the recited limitation of “is only usable at the appropriate cross channel device” is intended use of the token and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
present the user an option for resource distribution via an interface with the appropriate cross channel device. (
receive the token and a user authorization identifier at the appropriate cross channel device. (At block 408, the cash machine 108A sends the user provided code to an authorization system for validation. In an example, cash machine 108A sends a user provided code to cash request validator 170 for validation. A cash machine 108A also may send biometric data collected from a user 102A to cash request validator 170 for additional validation. See at least Paragraph [0067])
authorize the user by communicating the user authorization identifier over the centralized network connection; confirm the denomination of resources by communicating the token over the centralized network connection and confirm that the token has not expired. (In an example, cash request validator 170 validates a user-provided code by determining that a one-time authorization code for a cash request is active and has not expired. At block 310, cash authorization system 140 validates a user-provided code received from the selected cash machine 108A. In an example, cash request validator 170 validates a user-provided code received from a cash machine 108A by determining that the user-provided code matches a one-time authorization code associated with a cash request. At block 312, cash authorization system 140 authorizes the selected cash machine 108A to distribute the requested cash when the user-provided code is verified. See at least Paragraph [0038] [0058] [0059])
dispense the denomination of resources at the appropriate cross channel device. (At block 312, cash authorization system 140 authorizes the selected cash machine 108A to distribute the requested cash when the user-provided code is verified. See at least Paragraph [0059])


Tullis does not teach identifying appropriate cross channel device contains the appropriate denominations for the resource deployment. However, Allen teaches identifying appropriate cross channel device contains the appropriate denominations for the resource deployment. (In step 308 a determination is made as to whether the ATM stores/provides cash in appropriate denominations to provide the exact amount of requested funds. See at least Paragraph [0027]). Allen discloses a system for cashing check on an ATM. It would have been obvious to one of ordinary still in the art to include in the system of Tullis the ability to determine appropriate denominations as taught by Allen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

store data associated with the resource distribution document”. However, Kruk teaches “store data associated with the resource distribution document”. (The scanner 56 reads the bank information and check amounts and stores that information as data in the database (Step 2026). See at least Col. 26 Line 47-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Tullis with the technique of storing check information as disclosed by Kruk to ensure transactional integrity as Kruk suggested in Col. 3 Line 17-19.
Claim 8, a computer program product with the same scope as claim 1, is rejected.
Claim 15, a method with the same scope as claim 1, is rejected.
With respect to claim 3, 10 and 17:
Raja further teaches wherein the appropriate cross channel device includes a device different from the remote entity device, […], and a device that is geographically located by the user. (In an example, cash machine locator 150 identifies one or more cash machines 108A-108N near a user-provided location or a location provided by a computing device of a user 102A. In one example, cash machine locator 150 filters identified cash machines based on one or more user preferences (e.g., preferred financial institution 106A, cash machine service fees, preferred currency or currencies, merchant affiliation, cardless cash withdrawal service availability, etc.) Further, in many situations a merchant may not provide a cash machine, a merchant may only accept cash payments, a cash machine may be broken or without sufficient cash. See at least Paragraph [0004][0052])
Allen further teaches a device that has a denomination amount exactly matching the resource distribution document. (In step 308 a determination is made as to whether the ATM 
Claim 10, a computer program product with the same scope as claim 3, is rejected.
Claim 17, a method with the same scope as claim 3, is rejected.
With respect to claim 4, 11 and 18:
Tullis further teaches wherein transmitting the token to user via the centralized network connection further comprises providing the token to the user via communication with a user device and the remote entity device. (The one-time use account identifier may then be securely transmitted via a communication network 334 to the user 330 or the user's scanning device 332. See at least Paragraph [0061])
Claim 11, a computer program product with the same scope as claim 4, is rejected.
Claim 18, a method with the same scope as claim 4, is rejected.
With respect to claim 5, 12 and 19:
Tullis further teaches further comprising performing optical character recognition on the resource distribution document received from the user via the remote entity device. (In some embodiments of the invention, the scanning device 332 may have an application to perform OCR or other suitable image processing application to convert the image of the value token into value token image data. See at least Paragraph [0057])
Claim 12, a computer program product with the same scope as claim 5, is rejected.
Claim 19, a method with the same scope as claim 5, is rejected.
With respect to claim 6, 13 and 20:
wherein interconnect entity associated silo channels comprises generating a communication linkage to a centralized network connection traditional silo channels including ATM devices. (In optional stage 4090, responsive to the received location information, IS 30 transmits a list of relevant ATM identifiers and preferably their locations to issuer MD access point server 340, and these are forwarded, optionally in a format controlled by issuer MD access point server 340 to user MD 60. An identifier of the selected ATM is transmitted to issuer MD access point server 340. See at least Paragraph [0167]-[0169])
Claim 13, a computer program product with the same scope as claim 6, is rejected.
Claim 20, a method with the same scope as claim 6, is rejected.
With respect to claim 7 and 14:
Tullis further teaches wherein the resource distribution document is a check. (The value token may be made payable to cash or to the issuer 336, if it is a demand instrument such as a check. See at least Paragraph [0056])
Claim 14, a computer program product with the same scope as claim 7, is rejected.

In further reference to claims 8 and 10-14, the claims are directed to computer-readable program code portions that comprises executable portions configured for … The examiner submits that the claims are void of how the executable portions are configured for the recited functions. As such, the claimed limitations merely describe intended use of the executable portions and therefore as the prior art teaches computer program(s), e.g. operating system, the prior art read on the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dutta et al. (US 2002152169 A1): performing paper check transaction on ATM
Moore (US 20030023557 A1): system for performing paper check transaction
Roman (US 20090171825 A1): using paper check to make payment in a merchant
Wu et al. (US 20110016047 A1): user requesting a OTP for making transaction on ATM
Lech et al. (US 5258855): scanning and storing a hard copy document, formatting the storing data and transmitting as required by other application program
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685